DETAILED ACTION 

Applicant's submission filed on 02/21/2022 has been entered.
A telephone call was made to Jay Hoette on 05/03/2022 about filing terminal disclaimer, the applicant agreed to file the terminal disclaimer, but applicant was not able to file terminal disclaimer on time, therefore, Double patenting rejection given herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  1, 3-14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 10622799 in view of Sugiono et al. (US20180301242, hereinafter Sugiono). 
1. (Currently amended) An electrical cable splice comprising: a housing extending between a first end and a second end of the housing, the housing having a first channel and a second channel defined by upstanding channel walls, the channel walls of the first channel configured to engage and hold a first signal conductor of a first electrical cable therein and configured to engage and hold a second signal conductor of a second electrical cable therein in electrical engagement with the first signal conductor such that the first and second signal conductors are electrically interconnected, the first channel being sized to hold the first and second signal conductors such that the first and second signal conductors are connected together in physical contact to electrically connect the first and second signal conductors, the channel walls of the second channel configured to engage and hold a third signal conductor of the first electrical cable therein and configured to engage and hold a fourth signal conductor of the second electrical cable therein in electrical engagement with the third signal conductor such that the third and fourth signal conductors are electrically interconnected, the second channel is sized to hold the third and fourth signal conductors such that the third and fourth signal conductors are coupled together in physical contact to electrically connect the third and fourth signal conductors, the first channel having a first width between the channel walls at the first end of the housing and the first channel having a second width between the channel walls at the second end of the housing wider than the first width to accommodate the first signal conductor and the second signal conductor, respectively, wherein the second signal conductor has a greater diameter than the first signal conductor, the second channel having a third width between the channel walls at the first end and the second channel having a fourth width between the channel walls at the second end wider than the third width to accommodate the third signal conductor and the fourth signal conductor, respectively, wherein the fourth signal conductor has a greater diameter than the third signal conductor; and a ground shield external to the housing, the ground shield surrounding the housing along the first and second channels to provide electrical shielding for the interface between the first and second signal conductors and to provide electrical shielding for the interface between the third and fourth signal conductors, the ground shield configured to be electrically connected to a first electrical ground conductor of the first electrical cable at a first ground interface, the ground shield configured to be electrically connected to a second electrical ground conductor of the second electrical cable at a second ground interface.

US10622799 discloses:
10. An electrical cable assembly comprising:
a first electrical cable having a first signal conductor, a third signal conductor, and at least a first electrical ground conductor;
a first cable ferrule electrically engaged with and directly around on the first electrical ground conductor of the first electrical cable;
a second electrical cable having a second signal conductor, a fourth signal conductor, and at least a second electrical ground conductor, wherein the second electrical cable has a greater diameter than the first electrical cable, wherein the second signal conductor has a greater diameter than the first signal conductor, and wherein the fourth signal conductor has a greater diameter than the third signal conductor;
a second cable ferrule electrically engaged with and directly around on the second electrical ground conductor of the second electrical cable; and
the first electrical ground conductor of the first electrical cable is directly around on the first signal conductor, and the second electrical ground conductor of the second electrical cable is directly around on the second signal conductor;
a cable splice comprising:
a housing having a first channel and a second channel, wherein the first channel is configured to hold the first and second signal conductors therein in electrical engagement with each other such that the first and second signal conductors are electrically interconnected, wherein the first channel is sized in order to hold the differently sized first and second signal conductors, wherein the first signal conductor is configured to overlap with the second signal conductor within the first channel, and wherein the second channel is configured to hold the third and fourth signal conductors therein in electrical engagement with each other such that the third and fourth signal conductors are electrically interconnected, wherein the second channel is sized in order to hold the differently sized third and fourth signal conductors, wherein the third signal conductor is configured to overlap with the fourth signal conductor within the second channel; and
a ground shield external to the housing such that the ground shield extends at least partially around the first and second signal conductors, the ground shield being electrically connected to the first and second electrical ground conductors, the ground shield includes a first tab projecting radially inwardly from an external surface of the ground shield, the first tab being deflectable against and electrically and directly connected to the first cable ferrule to electrically connect to the first electrical ground conductor, the ground shield includes a second tab projecting radially inwardly from the external surface of the ground shield, the second tab being deflectable against and electrically and directly connected to the second cable ferrule to electrically connect to the second electrical ground conductor.
11. The electrical cable assembly of claim 10, wherein the channel is configured to hold the first and second signal conductors wherein the first and second signal conductors are pressed together in physical contact such that the first and second signal conductors are electrically connected with each other.
12. The electrical cable assembly of claim 10, further comprising a third tab projecting radially inwardly from the ground shield, the third tab of the ground shield being deflectable against and electrically connected to the first cable ferrule to electrically connect to the electrical ground conductor of the first electrical cable, and further comprising a fourth tab projecting radially inwardly from the ground shield, the fourth tab of the ground shield being deflectable against and electrically connected to the second cable ferrule to electrically connect to the electrical ground conductor of the second electrical cable, the ground shield being centered relative to the first cable ferrule by the first and third tabs and the ground shield being centered relative to the second cable ferrule by the second and fourth tabs.

US10622799 fails to disclose the ground shield surrounding the housing along the first and second channels to provide electrical shielding for the interface between the first and second signal conductors and to provide electrical shielding for the interface between the third and fourth signal conductors

Sugiono discloses a ground shield  external to the housing (11 in figure 5), the ground shield (11 external to the housing within in figure 5) surrounding the housing along the first and second channels to provide electrical shielding for the interface between the first and second signal conductors (11 shielding the interface between one of conductors 62 at first end and 62 at second end ) and to provide electrical shielding for the interface between the third and fourth signal conductors (11 shielding the interface between another of conductors 62 at first end and 62 at second end), the ground shield configured to be electrically connected to the first electrical ground conductor of the first electrical cable at a first ground interface (11 connected ground conductor 15  at 62 at first end), the ground shield configured to be electrically connected to the second electrical ground conductor at a second ground interface of the first electrical cable (11 connected ground conductor 15  at 62at second end ).

It would have been obvious to one of the ordinary skills in the art at the time of the effective filing date of the claimed invention was made to modify the electrical cable splice of US10622799 to have shield arrangement as taught by Sugiono in order to shield conductors form noise or disturbance and/or improve cross talk; paragraph 006 of Sugino states, “an object of the present disclosure is to provide a shielded conduction path that enables a manufacturing operation to be performed easily, and enables preventing positional shift”.

Referring to claim 2-11. Claims 2-11 of instant application is rejected on based on above rejection and disclose by claims 2-9, 12-15 of US10622799.

12. (Currently amended) An electrical cable assembly comprising: a first electrical cable having a first signal conductor and a third signal conductor, the first electrical cable having at least one insulator surrounding the first signal conductor and the second signal conductor, the first electrical cable having a first electrical ground conductor surrounding the at least one insulator to provide electrical shielding for both the first signal conductor and the third signal conductor; a second electrical cable having a second signal conductor and a fourth signal conductor, the second electrical cable having at least one insulator surrounding the second signal conductor and the fourth signal conductor, the second electrical cable having a second electrical ground conductor surrounding the at least one insulator to provide electrical shielding for both the second signal conductor and the fourth signal conductor, the second signal conductor having a greater diameter than the first signal conductor, the fourth signal conductor having a greater diameter than the third signal conductor; and a cable splice comprising: a housing having a first channel and a second channel defined by upstanding channel walls, the channel walls of the first channel engaging and holding the first and second signal conductors therein in electrical engagement with each other such that the first and second signal conductors are electrically interconnected, the channel walls of the second channel engaging and holding the third and fourth signal conductors therein in electrical engagement with each other such that the third and fourth signal conductors are electrically interconnected; and a ground shield external to the housing, the ground shield surrounding the first and second signal conductors to provide electrical shielding for the interface between the first and second signal conductors, the ground shield surrounding the third and fourth signal conductors to provide electrical shielding for the interface between the third and fourth signal conductors, the ground shield includes a first engaging feature projecting inward from an external surface of the ground shield, the first engaging feature being deflectable against and electrically connected to the first electrical ground conductor of the first electrical cable to electrically connect the ground shield to the first electrical ground conductor, the ground shield including a second engaging feature projecting inward from the external surface of the ground shield, the second engaging feature being deflectable against and electrically connected to the second electrical ground conductor of the second electrical cable to electrically connect the ground shield to the second electrical ground conductor.
US10622799 discloses:
10. An electrical cable assembly comprising:
a first electrical cable having a first signal conductor, a third signal conductor, and at least a first electrical ground conductor;
a first cable ferrule electrically engaged with and directly around on the first electrical ground conductor of the first electrical cable;
a second electrical cable having a second signal conductor, a fourth signal conductor, and at least a second electrical ground conductor, wherein the second electrical cable has a greater diameter than the first electrical cable, wherein the second signal conductor has a greater diameter than the first signal conductor, and wherein the fourth signal conductor has a greater diameter than the third signal conductor;
a second cable ferrule electrically engaged with and directly around on the second electrical ground conductor of the second electrical cable; and
the first electrical ground conductor of the first electrical cable is directly around on the first signal conductor, and the second electrical ground conductor of the second electrical cable is directly around on the second signal conductor;
a cable splice comprising:
a housing having a first channel and a second channel, wherein the first channel is configured to hold the first and second signal conductors therein in electrical engagement with each other such that the first and second signal conductors are electrically interconnected, wherein the first channel is sized in order to hold the differently sized first and second signal conductors, wherein the first signal conductor is configured to overlap with the second signal conductor within the first channel, and wherein the second channel is configured to hold the third and fourth signal conductors therein in electrical engagement with each other such that the third and fourth signal conductors are electrically interconnected, wherein the second channel is sized in order to hold the differently sized third and fourth signal conductors, wherein the third signal conductor is configured to overlap with the fourth signal conductor within the second channel; and
a ground shield external to the housing such that the ground shield extends at least partially around the first and second signal conductors, the ground shield being electrically connected to the first and second electrical ground conductors, the ground shield includes a first tab projecting radially inwardly from an external surface of the ground shield, the first tab being deflectable against and electrically and directly connected to the first cable ferrule to electrically connect to the first electrical ground conductor, the ground shield includes a second tab projecting radially inwardly from the external surface of the ground shield, the second tab being deflectable against and electrically and directly connected to the second cable ferrule to electrically connect to the second electrical ground conductor.
11. The electrical cable assembly of claim 10, wherein the channel is configured to hold the first and second signal conductors wherein the first and second signal conductors are pressed together in physical contact such that the first and second signal conductors are electrically connected with each other.
12. The electrical cable assembly of claim 10, further comprising a third tab projecting radially inwardly from the ground shield, the third tab of the ground shield being deflectable against and electrically connected to the first cable ferrule to electrically connect to the electrical ground conductor of the first electrical cable, and further comprising a fourth tab projecting radially inwardly from the ground shield, the fourth tab of the ground shield being deflectable against and electrically connected to the second cable ferrule to electrically connect to the electrical ground conductor of the second electrical cable, the ground shield being centered relative to the first cable ferrule by the first and third tabs and the ground shield being centered relative to the second cable ferrule by the second and fourth tabs.

US10622799 fails to disclose the ground shield surrounding the first and second signal conductors to provide electrical shielding for the interface between the first and second signal conductors, the ground shield surrounding the third and fourth signal conductors to provide electrical shielding for the interface between the third and fourth signal conductors

Sugiono discloses a ground shield  external to the housing (11 in figure 5), the ground shield (11 external to the housing within in figure 5) surrounding the housing along the first and second channels to provide electrical shielding for the interface between the first and second signal conductors (11 shielding the interface between one of conductors 62 at first end and 62 at second end ) and to provide electrical shielding for the interface between the third and fourth signal conductors (11 shielding the interface between another of conductors 62 at first end and 62 at second end), the ground shield configured to be electrically connected to the first electrical ground conductor of the first electrical cable at a first ground interface (11 connected ground conductor 15  at 62 at first end), the ground shield configured to be electrically connected to the second electrical ground conductor at a second ground interface of the first electrical cable (11 connected ground conductor 15  at 62at second end ).

It would have been obvious to one of the ordinary skills in the art at the time of the effective filing date of the claimed invention was made to modify the electrical cable splice of US10622799 to have shield arrangement as taught by Sugiono in order to shield conductors form noise or disturbance and/or improve cross talk; paragraph 006 of Sugino states, “an object of the present disclosure is to provide a shielded conduction path that enables a manufacturing operation to be performed easily, and enables preventing positional shift”.
Referring to claim 13-14, 16-18. Claims 13-14, and 16-18 of instant application are rejected on based above rejection and disclose by claims 2-9, 12-15 of US10622799.

19. (Currently amended) An electrical connector assembly comprising: a first electrical cable having a first signal conductor and a third signal conductor, the first electrical cable having at least one insulator surrounding the first signal conductor and the second signal conductor, the first electrical cable having a first electrical ground conductor surrounding the at least one insulator to provide electrical shielding for both the first signal conductor and the third signal conductor; an electrical connector terminated to the first electrical cable; a second electrical cable having a second signal conductor and a fourth signal conductor, the second electrical cable having at least one insulator surrounding the second signal conductor and the fourth signal conductor, the second electrical cable having a second electrical ground conductor surrounding the at least one insulator to provide electrical shielding for both the second signal conductor and the fourth signal conductor, the second signal conductor having a greater diameter than the first signal conductor, the fourth signal conductor having a greater diameter than the third signal conductor; and a cable splice comprising: a housing extending between a first end and a second end of the housing, the housing having a first channel and a second channel defined by upstanding channel walls, the channel walls of the first channel engaging and holding the first signal conductor of the first electrical cable therein and engaging and holding the second signal conductor of the second electrical cable therein in electrical engagement with the first signal conductor such that the first and second signal conductors are electrically interconnected, the first channel being sized to hold the first and second signal conductors such that the first and second signal conductors are connected together in physical contact to electrically connect the first and second signal conductors, the channel walls of the second channel engaging and holding the third signal conductor of the first electrical cable therein and engaging and holding the fourth signal conductor of the second electrical cable therein in electrical engagement with the third signal conductor such that the third and fourth signal conductors are electrically interconnected, the second channel is sized to hold the third and fourth signal conductors such that the third and fourth signal conductors are connected together in physical contact to electrically connect the third and fourth signal conductors, the first channel having a first width at the first end of the housing and the first channel having a second width at the second end of the housing wider than the first width to accommodate the first signal conductor and the second signal conductor, respectively, the second channel having a third width at the first end and the second channel having a fourth width at the second end wider than the third width to accommodate the third signal conductor and the fourth signal conductor, respectively; and a ground shield external to the housing, the ground shield surrounding the housing along the first and second channels to provide electrical shielding for the interface between the first and second signal conductors and to provide electrical shielding for the interface between the third and fourth signal conductors, the ground shield being electrically connected to the first electrical ground conductor at a first ground interface, the ground shield being electrically connected to the second electrical ground conductor at a second ground interface.

US10622799 discloses:
10. An electrical cable assembly comprising:
a first electrical cable having a first signal conductor, a third signal conductor, and at least a first electrical ground conductor;
a first cable ferrule electrically engaged with and directly around on the first electrical ground conductor of the first electrical cable;
a second electrical cable having a second signal conductor, a fourth signal conductor, and at least a second electrical ground conductor, wherein the second electrical cable has a greater diameter than the first electrical cable, wherein the second signal conductor has a greater diameter than the first signal conductor, and wherein the fourth signal conductor has a greater diameter than the third signal conductor;
a second cable ferrule electrically engaged with and directly around on the second electrical ground conductor of the second electrical cable; and
the first electrical ground conductor of the first electrical cable is directly around on the first signal conductor, and the second electrical ground conductor of the second electrical cable is directly around on the second signal conductor;
a cable splice comprising:
a housing having a first channel and a second channel, wherein the first channel is configured to hold the first and second signal conductors therein in electrical engagement with each other such that the first and second signal conductors are electrically interconnected, wherein the first channel is sized in order to hold the differently sized first and second signal conductors, wherein the first signal conductor is configured to overlap with the second signal conductor within the first channel, and wherein the second channel is configured to hold the third and fourth signal conductors therein in electrical engagement with each other such that the third and fourth signal conductors are electrically interconnected, wherein the second channel is sized in order to hold the differently sized third and fourth signal conductors, wherein the third signal conductor is configured to overlap with the fourth signal conductor within the second channel; and
a ground shield external to the housing such that the ground shield extends at least partially around the first and second signal conductors, the ground shield being electrically connected to the first and second electrical ground conductors, the ground shield includes a first tab projecting radially inwardly from an external surface of the ground shield, the first tab being deflectable against and electrically and directly connected to the first cable ferrule to electrically connect to the first electrical ground conductor, the ground shield includes a second tab projecting radially inwardly from the external surface of the ground shield, the second tab being deflectable against and electrically and directly connected to the second cable ferrule to electrically connect to the second electrical ground conductor.
11. The electrical cable assembly of claim 10, wherein the channel is configured to hold the first and second signal conductors wherein the first and second signal conductors are pressed together in physical contact such that the first and second signal conductors are electrically connected with each other.
12. The electrical cable assembly of claim 10, further comprising a third tab projecting radially inwardly from the ground shield, the third tab of the ground shield being deflectable against and electrically connected to the first cable ferrule to electrically connect to the electrical ground conductor of the first electrical cable, and further comprising a fourth tab projecting radially inwardly from the ground shield, the fourth tab of the ground shield being deflectable against and electrically connected to the second cable ferrule to electrically connect to the electrical ground conductor of the second electrical cable, the ground shield being centered relative to the first cable ferrule by the first and third tabs and the ground shield being centered relative to the second cable ferrule by the second and fourth tabs.

US10622799 fails to disclose the ground shield surrounding the housing along the first and second channels to provide electrical shielding for the interface between the first and second signal conductors and to provide electrical shielding for the interface between the third and fourth signal conductors.

Sugiono discloses a ground shield  external to the housing (11 in figure 5), the ground shield (11 external to the housing within in figure 5) surrounding the housing along the first and second channels to provide electrical shielding for the interface between the first and second signal conductors (11 shielding the interface between one of conductors 62 at first end and 62 at second end ) and to provide electrical shielding for the interface between the third and fourth signal conductors (11 shielding the interface between another of conductors 62 at first end and 62 at second end), the ground shield configured to be electrically connected to the first electrical ground conductor of the first electrical cable at a first ground interface (11 connected ground conductor 15  at 62 at first end), the ground shield configured to be electrically connected to the second electrical ground conductor at a second ground interface of the first electrical cable (11 connected ground conductor 15  at 62at second end ).

It would have been obvious to one of the ordinary skills in the art at the time of the effective filing date of the claimed invention was made to modify the electrical cable splice of US10622799 to have shield arrangement as taught by Sugiono in order to shield conductors form noise or disturbance and/or improve cross talk; paragraph 006 of Sugino states, “an object of the present disclosure is to provide a shielded conduction path that enables a manufacturing operation to be performed easily, and enables preventing positional shift”.
Referring to claim 20. Claim 20 of instant application is rejected on based on above rejection of claim 19 and disclose by claims 2-9, 12-15 of US10622799.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571) 272-5251.  The examiner can normally be reached on Monday to Thursday 7:30am to 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.											Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should   you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847